Case 19-24703      Doc 8    Filed 06/20/19     Entered 06/20/19 15:29:22        Desc Main
                               Document        Page 1 of 3


                         United States Bankruptcy Court
                      WESTERN DISTRICT OF TENNESSEE
                                 CHAPTER 13
________________________________________________________________________
In Re: Lakesha Ingram                                 19-24703

Debtor(s)                                                   Chapter 13

Address: 3608 Kingsgate Dr
      Memphis, TN 38116

Plan Payment: Debtor to pay $75.00 weekly payroll Deduction ( ) or Direct pay (X)
Payroll: Kroger
       Address Not Provided

1. This Pland [Rule 3015.1 Notice]:
      (A) Contains a non-standard provision. [See plan provisions #19]             (N)
      (B) Limits the amount of a secured claim based on a valuation of the         (N)
          Collateral for the claim. (See plan provisions #7 & #8]
      (C) Avoids a security interest of lien. [See plan provision #12]             (N)

2. Administrative expenses: Pay filing fee and Debtor(s)’ attorney fee pursuant to
   Confirmation order.

3. Auto Insurance: ( ) Included in Plan; or ( ) Not included in Plan; Debtor(s) to provide
   proof of insurance at §341 meeting.

4. Domestic Support: Paid by: ( ) Debtor(s) directly, ( ) Wage Assignment,      Monthly
                                     Or ( ) Trustee to :                   Plan Payment
                                    : ongoing payments begin                     $
             Approximate Arrearage:                                              $

5. Priority Claims:
                                              Amount:                              $
                                              Amount:                              $

6. Home Mortgage Claims: ( ) paid directly by Debtor(s); or ( ) paid by Trustee to:
                                  : ongoing payments begin                        $
           Approximate Arrearage:                                                 $

7. Secured Claims:
   [Retain lien 11 U.S.C. §1325(a)(5)]       Value of Collateral Interest
   Bobbie & John Brown                       Insiders/Matter currently under dispute
                                                                           %      $
Case 19-24703      Doc 8     Filed 06/20/19     Entered 06/20/19 15:29:22           Desc Main
                                Document        Page 2 of 3


8. Secured automobile claims for debt incurred within 910 days of filing, and other
   secured claims for debt incurred within one year of filing:
   [Retain lien 11 U.S.C. §1325(a)(5)]      Value of Collateral Interest
   Pyramid Used Cars                        $8,400.00            6.5      %     $165.00
                                                                          %      $

9. Secured claims for which collateral will be surrendered; stay is terminated upon
   confirmation for the limited purpose of gaining possession and commercially
   reasonable disposal of collateral:
                                             Collateral:
                                             Collateral:

10. Special class unsecured claims:
                                              Amount                 Interest
    New Horizon Apts                          $2,000.00                         %     $34.00
                                                                                %     $

11. Student loan claims and other long term claims:
    Great Lakes Higher Education Corp. (x2) (X)Not provided for or ( )General
    unsecured creditor
                                      ( )Not provided for or ( )General unsecured creditor

12. The judicial liens or non-possessory, non-purchase money security interest(s) held by
    the following creditors are avoided to the extent allowable pursuant to 11 U.S.C.
    §522(f):



13. Absent a specific court order otherwise, all timely filed claims, other than those
    specifically provided for above, shall be paid as general unsecured claims.

14. Estimated total general unsecured claims: $28,113.21

15. The Percentage to be paid with respect to non-priority, general unsecured claims is:

   ()          %,
   (X) The Trustee shall determine the percentage to be paid after the passing of the
   final bar date.

16. This Plan assumes or rejects executor contracts:
    New Horizon Apts                                 (X) Assumes OR ( ) Rejects
                                                     ( ) Assumes OR ( ) Rejects

17. Completion:
      Plan shall be completed upon payment of the above, approximately 60 months
Case 19-24703      Doc 8    Filed 06/20/19     Entered 06/20/19 15:29:22        Desc Main
                               Document        Page 3 of 3


18. Failure to timely file a written objection to confirmation shall be deemed acceptance
    of plan.

19. Non-standard provision(s):


20. Certification: This plan contains no non-standard provisions except those stated in
    provisions 19.


/s/Joseph S. Ozment                         Date: 6/20/2019
Debtor(s)’ Attorney/Pro Se Debtor(s) Signature
